Citation Nr: 0809645	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to October 
1986, with a period of prior active service of 8 years, 7 
months, and 1 day.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which the RO granted an increased 
rating to 40 percent for service-connected degenerative disc 
disease of the lumbar spine, effective June 29, 1999, the 
effective date for the grant of service connection for that 
disability.

The veteran testified at a Travel Board hearing in January 
2005.  A transcript of the hearing has been associated with 
the claims folder.

In both April 2005 and December 2006, the Board remanded the 
veteran's claim for further evidentiary development.  That 
development has been undertaken and the case has returned to 
the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's low back disability is currently manifested 
by significant limitation of motion and pronounced symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, and other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

2.  The veteran's low back disability is not productive of 
unfavorable ankylosis of the entire spine.




CONCLUSION OF LAW

The schedular criteria for a 60 percent disability rating for 
DDD of the lumbar spine are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In August 2001, prior to the grant of service connection for 
a disability of the lumbar spine, the RO issued a duty to 
assist letter in August 2001 which advised the veteran of 
VA's duty to assist him to obtain evidence to support the 
service connection claim.  The veteran was asked to identify 
dates and locations of treatment and of pertinent medical 
evidence, lay statements, employments records, etc. which 
support his claim, and/or to provide this information for the 
record himself.  

After the RO granted a 40 percent evaluation for DDD of the 
lumbar spine in a July 2002 rating action, VA subsequently 
issued duty to assist letters in April and August 2005, May 
2006 and March 2007.  These VCAA letters discussed the duties 
and responsibilities of VA and the veteran as pertains to 
obtaining and providing evidence in support of the claim, and 
discussed that fact that evidence of increase of the 
disability must be presented to award an increased rating, 
but did not make specific reference to the relevant 
diagnostic codes and criteria required for an increased 
evaluation for a low back disorder.  However, following his 
disagreement with the assigned evaluation (July 2003), the 
veteran was provided with an August 2003 statement of the 
case (SOC) which set forth the pertinent criteria; as the 
criteria were amended, VA issued SSOCs in October 2003, July 
2006 and October 2007, which provided the veteran with notice 
of the changes and criteria pertinent to his claim.  
Accordingly, the Board believes that the type of notice 
discussed in the case of Vazquez-Flores v. Peake, -- Vet. 
App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008), has 
been provided for the veteran.  

The Board notes that duty to assist letters dated from 2005 
to 2007 were sent to the veteran after the issuance of the 
July 2002 rating decision on appeal.  Although these letters 
were not sent prior to the adjudication of the appellant's 
claim, this was not prejudicial to him, since the claim was 
readjudicated thereafter and additional supplemental 
statements of the case (SSOC) were provided to the appellant 
in October 2003, July 2006 and October 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  Further, through his 
statements, the veteran has demonstrated his understanding of 
what is necessary to substantiate his claim, i.e., any notice 
defect was cured by the veteran's actual knowledge.  See 
Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007; see also 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In any 
event, the Board finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Id.  As such, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The SSOC issued in October 2007 contained such 
notice.

In a November 2007 statement, the veteran indicated that he 
had more information/evidence to provide in conjunction with 
the appeal, and requested that he be given a 60 day period to 
submit or identify additional evidence.  However, aside from 
a personal statement no additional evidence was presented.  
Inasmuch as it appears that the claimant does not have any 
additional evidence in his possession, but not associated 
with the record, that is needed for a full and fair 
adjudication of the claim or that he is aware of any other 
evidence which might be relevant, the Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the veteran and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA and non-VA 
treatment records.  He provided hearing testimony in 2007.  
Several VA evaluations to include were conducted between 2000 
and 2007.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


Factual Background

The veteran filed his original service connection claim for a 
low back disability in November 1986 and the claim was denied 
in a December 1986 rating action.

The veteran filed a service connection claim for degenerative 
disc disease (DDD) of the lumbar spine in June 1999.  In 
support of the claim the veteran presented MRI and radiology 
reports of the lumbar spine dated in November 1998 which 
showed slight anterior slip L5 on S1 (MRI), and mild DDD at 
L1-2 and spondylolysis at L5 (X-ray films).  The claim was 
denied in a May 2000 rating decision which was appealed.

The veteran underwent a VA examination in December 2000.  He 
reported that in 1968 during service in Vietnam, he fell 
across an iron bar, injuring his low back.  Range of motion 
testing revealed flexion of 75 degrees, 30 degrees of 
extension, 50 degrees of lateral rotation bilaterally and 30 
degrees of lateral bending bilaterally.  Strength and 
sensation were intact with deficits in the upper or lower 
extremities.  The examiner stated that the veteran had no 
neurological defects and opined that it was at least as 
likely as not that currently manifested low back symptoms 
were related to the low back injury sustained in service.

In a December 2001 rating action, service connection for DDD 
of the lumbar spine was granted and a 10 percent evaluation 
was assigned effective from June 29, 1999.

The veteran underwent a private medical evaluation conducted 
by Dr. M. in February 2002.  The veteran complained of 
chronic low back pain radiating to the right lower extremity.  
Dr. M. stated that she reviewed a lumbar MRI done in 2000 
which revealed Grade 1 spondylolisthesis of L5-S1 and DDD at 
L4-L5 and L5-S1.  Physical examination revealed tenderness of 
the lumbar spine and reversal of the normal lumbar lordosis.  
Range of motion testing revealed flexion of 35 degrees, 20 
degrees of extension, and 20 degrees of lateral bending 
bilaterally.  Neurological evaluation revealed that ankle 
reflexes were unobtainable, but sensation was described as 
intact in the lower extremities.  The examiner concluded that 
the veteran's lumbar problems were service related either by 
virtue of secondary to traumatic spondylolisthesis which 
might have occurred at the time of the injury in 1968 or as 
an aggravation of a pre-existing spondylolisthesis which 
might have been congenital in nature.

In a July 2002 rating decision, an increased evaluation of 40 
percent was granted effective from June 29, 1999. 

Also provided for the record is a private impairment 
evaluation summary dated in May 2003 prepared by a licensed 
physical therapist (LPT).  A primary diagnosis of lumbalgia 
and a secondary diagnosis of sciatic neuralgia were made.  
The original date of injury was listed as 1968.  Symptoms of 
significant low back pain and objective findings of 
paresthesia of the lateral right foot were reported.  The 
percent of whole percent impairment was estimated as 51%.

In a statement dated in October 2003, the LPT provided 
additional information.  He stated that range of motion 
testing of the veteran had revealed forward flexion of 5 
degrees, 3 degrees of backward extension, side bending to the 
right of 8 degrees and to the left of 14 degrees, and right 
rotation of 2 degrees with 3 degrees of left rotation.  It 
was explained that the movements were performed three times, 
measured with a BROM spinal measurement tool, and averaged 
and that it was based on these numbers that the rating of 51% 
was assigned.  It was noted that the veteran stated that back 
pain limited his ability to move even more than was reflected 
by the figures obtained.  The LPT noted that the DRE method 
was not utilized.  

Also added to the record was an October 2003 medical 
statement from a chiropractor, E.D., who had treated the 
veteran for low back pain with associated sciatica during the 
past 3 years.  The chiropractor stated a comparison of films 
of the veteran's lumbar spine dated in November 1998 and 
October 2003 revealed worsening osteoarthritis and 
progressive DDD at L4-L5 and L5-S1, which was described as 
30% more advanced than when initially evaluated in November 
1998.  The veteran's subjective complaints of sciatic 
neuralgia were noted to have increased gradually since 
October 2000.  The chiropractor opined that the veteran's 
lumbar spine problems would continue to deteriorate and 
worsen with time.

In a statement dated in November 2003, the veteran's 
representative documented the veteran's report that his 
disorder of the lumbar spine had resulted in him taking about 
6 weeks of annual and sick leave from his job.  Added to the 
file, were leave records showing that from mid-January 2004 
to late November 2004 the veteran used 182 hours of annual 
leave and 101 hours of sick leave; from mid-January 2003 to 
early October 2003 the veteran had used 155 hours of annual 
leave and 135 hours of sick leave; and from mid-January 2002 
to mid-January 2003 the veteran had used 220 hours of annual 
leave and 100 hours of sick leave.

The veteran presented testimony at a travel Board hearing 
held in January 2005.  The veteran discussed his symptoms 
including nerve damage/sciatica particularly impacting the 
right lower extremity and constant pain treated with pain 
medication everyday.  He mentioned that he took significant 
amounts of leave from work due to back symptomatology.

At the hearing, additional evidence was presented accompanied 
by a waiver.  That evidence included private medical records 
dated in December 2004 show that the veteran underwent 
EMG/NCV testing which revealed sensory deficiencies of the 
right L4 saphenous nerve (+2) described as moderate; right L5 
peroneal nerve (+3) described as marked; and left L5 peroneal 
nerve (+4) described as severe, attributed to possible disc 
herniation/protrusion at L4/L5.  MRI of the lumbar spine also 
done in December 2004 revealed mild broad based disc 
protrusion at L4-5 and slight anterior slip L5 on S1.  Also 
presented was a January 2005 medical statement in which the 
veteran's chiropractor referenced the December 2004 clinical 
evidence and explained that testing had revealed sensory 
nerve root deficit and nerve root impingement secondary to 
spondylolisthesis and degeneration of the lumbar spine.  The 
chiropractor reported that the veteran also suffered from a 
broad disc protrusion at L4-L5 which was most definitely the 
cause of intermittent discitis with associated pain and 
muscle spasms.  

Medical records dated from 2000 to 2005 from Advanced Health 
Care Center (AHCC) show that the veteran was treated during 
that time for low back symptoms including pain, sciatica, 
muscle spasms, and limitation of motion of the lumbar spine.

The veteran underwent a VA examination in May 2005.  He 
complained of chronic and persistent low back pain on a daily 
basis.  The veteran reported having prostrating episodes 
which occurred every 1 to 2 months and last for 3 to 4 days.  
Neurological evaluation showed give way and weakness of the 
lower extremities with strength of 5/5.  Range of motion 
testing revealed flexion of 15 degrees, 10 degrees of 
extension, with 15 degrees of lateral bending and rotation 
bilaterally.  The examiner concluded that the history was 
consistent with degenerative arthritis of the lumbar spine.   
It was noted that the veteran exhibited symptoms such as 
giving way and weakness of all muscle groups tested as well 
as reported absence of pinprick sensation in the extremities 
which was not consistent with degenerative disease in the 
lumbar spine and which were suggestive of embellishment.  The 
examiner also observed that the range of motion impairment 
demonstrated was significantly out of proportion to the MRI 
findings of December 2004.

The file includes a VA evaluation of the veteran's condition 
done in May 2006 based upon review of the claims folder and 
May 2005, and without physical examination of the veteran.  
The examiner noted that there was evidence of imaging 
abnormality of the lumbar spine since 1996 without 
appreciation for significant worsening of the condition based 
on a review of the objective data.

VA records show that the veteran underwent a CT scan of the 
abdomen and pelvis in February 2007 which revealed anterior 
spondylolisthesis of L5 over S1 with bilateral spondylolysis 
of L5 and DDD with disc space narrowing at L1-L2 and L4-L5.

The veteran underwent a VA examination in July 2007.  The 
veteran complained of low back pain with radiculopathy to the 
legs and reported that he experienced flare ups of 10/10 
occurring 2 to 3 times a day.  It was noted that the veteran 
worked as a mortuary officer and walked using a cane.  
Physical examination revealed severe flattening of the lumbar 
spine, demonstrated by a reversed lordotic curve.  Bilateral 
muscle spasms were reported.  Range of motion testing 
revealed flexion of 30 degrees, 30 degrees of extension, with 
20 degrees of lateral bending to the left and 15 degrees to 
the right, and rotation of 25 degrees to the left and 20 
degrees to the right.  The total range of motion was 
estimated as 130 degrees.  It was reported that there was a 
definite fixed ankylosis and an unfavorable ankylosis of the 
thoracolumbar spine from spondylolistheis of L5 over S1.  
Testing in response to the veteran's complaints of 
radiculopathy into the right lower extremity did not reveal 
objective evidence of consistent radiculopathy.  The report 
indicated that the veteran stated that this year, he had a 
total of 2 1/2 weeks of incapacitation where he was sent home 
on a doctor's authorization for leave, the veteran reported 
that the longest period of incapacitation was for 1 1/2 weeks.  

On VA examination conducted in July 2007, an impression of 
Grade 1 anterior spondylolisthesis of L5 over S1 with 
bilateral spondylolysis of L5, was made.   The examiner noted 
several examples of instances during this evaluation and 
others in which it appeared that the veteran was manipulating 
examination results and/or embellishing symptomatology.  The 
examiner did note that the veteran had some inflammatory 
nerve changes also described as sciatic neuralgia.  

Legal Analysis

The veteran contends that the severity of his low back 
disorder warrants a rating in excess of the 40 percent 
evaluation currently assigned.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran is currently assigned a 40 percent disability 
rating for degenerative disc disease of the lumbar spine 
effective from July 29, 1999 as evaluated under Diagnostic 
Codes (DC) 5292-5293.    

During the pendency of the veteran's appeal, substantive 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of the spine.  In 2002, the evaluation 
criteria for Diagnostic Code 5293, for intervertebral disc 
syndrome (IDS), were amended.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 
(2007).  The amendment was effective on September 23, 2002.  
In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003), now codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2007).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The amendment and correction were made effective 
from September 26, 2003.

In increased rating cases such as this one, where the rating 
criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  The veteran was notified of these 
regulation changes in the August 2003 Statement of the Case 
(SOC) and in Supplemental Statements of the Case (SSOC) 
issued in October 2003, July 2006 and October 2007.  Thus, 
the Board's decision to proceed in adjudicating this claim 
does not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard, 4 Vet. App. at 393-94.

Under DC 5292, severe limitation of motion of the lumbar 
spine warrants a 40 percent evaluation, which is the maximum 
evaluation to be assigned under this code.  38 C.F.R. § 
4.71a, DC 5292 (prior to Sept. 26, 2003). 

Under the old version of Diagnostic Code 5293, a 40 percent 
evaluation required severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (prior to 
Sept. 23, 2002).

Under Diagnostic Code 5295 (prior to Sept. 26, 2003), a 40 
percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
A 40 percent evaluation is the maximum evaluation to be 
assigned under this code.

Since neither of the old versions of DCs 5292 or 5295 would 
provide an opportunity to assign an evaluation in excess of 
40 percent, they need mot be discussed further in this case.

Under the new criteria governing intervertebral disc 
syndrome, it is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation, and 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (effective on and 
after Sept. 23, 2002).

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurological 
disabilities separately using evaluation criteria for the 
most appropriate neurological diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
was revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.   The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain, and DC 5243 for intervertebral disc syndrome.

The current General Rating Formula for Diseases and Injuries 
of the Spine provides that:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.

The notes to the General Rating Formula are:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004), now codified at 38 C.F.R. § 4.71a 
(2007).

Where evaluation is based upon limitation of motion and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant. Consideration of functional 
loss due to pain, however, is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Having reviewed both sets of criteria pertaining to IVDS, the 
Board finds that the old criteria of DC 5293 are more 
appropriate for rating purposes and are the most favorable to 
the claim.  Under that criteria, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  38 C.F.R. 4.71a, DC 5293 
(2002).

Having reviewed the record the Board believes that an 
increased evaluation is warranted based on the veteran's 
constant and severe back pain as well as neurological 
symptoms that he experiences such as muscle spasms, sensory 
loss, weakness, and radiating pain from the back into the 
legs.  These symptoms have been documented repeatedly in 
medical records and evaluation reports dated from at least 
2002 to 2007.  The 2007 VA examination report also indicated 
that the veteran's back disability required the use of an 
assistive device (a cane) to walk for any distance.  

It is also clear from medical records dated from at least 
2002 to 2007 that the veteran experiences chronic pain often 
severe, with little relief, which has required the use of 
daily medication including Oxycodone and Methadone for pain 
maintenance.  Symptoms of muscle spasms have chronically 
shown from 2002 forward.  In addition, symptoms of 
radiculopathy, particularly affecting the right lower 
extremity have been documented and objective testing has 
indicated some indication of sensory impairment and weakness 
in the lower extremities which has been attributed to the low 
back disorder.   

Thus, it appears both that the veteran has both neurological 
symptoms consistent with the rating criteria for a 60 percent 
evaluation under DC 5293 (2002) and that those neurological 
manifestations are attributable to the service connected low 
back disability.  Therefore, having resolved all reasonable 
doubt in favor of the veteran, the Board concludes that the 
neurological symptomatology experienced by the veteran, 
including muscle spasms, pain radiating to the legs, sensory 
loss, and weakness, are considered to be a manifestations of 
his service-connected low back disorder for the purposes of 
this decision.

In light of this evidence, the Board concludes that the 
severity and frequency of the veteran's symptomatology is 
sufficient to warrant a 60 percent evaluation under DC 5293, 
which contemplates pronounced intervertebral disc disease 
with persistent symptoms compatible with sciatic neuropathy, 
including characteristic pain, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  Accordingly, the Board finds that the competent and 
probative evidence supports the assignment of a 60 percent 
disability evaluation under the old criteria of DC 5293.  
This is the maximum disability rating available under that 
code.

Having already assigned a 60 percent evaluation under the 
former criteria of DC 5293 the Board need not discuss the 
criteria found at 38 C.F.R. § 4.71a, (effective on and after 
Sept. 23, 2002), which pertains to rating IVDS based on 
incapacitating episodes, inasmuch as a 60 percent evaluation 
is the maximum rating available under that code.   

Under the general rating formula, 50 percent evaluation 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  As the veteran has already been assigned an 
evaluation in excess of 50 percent this rating criteria need 
not be discussed further.  A 100 percent evaluation is 
warranted where unfavorable ankylosis of the entire spine is 
demonstrated.  38 C.F.R. § 4.71a, DC 5243.  These evaluations 
are for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id.  The Board points out when examined by VA in 2007, the 
examiner noted the presence of unfavorable ankylosis of the 
thoracolumbar spine from spondylolistheis of L5 over S1.  
Essentially, unfavorable ankylosis of a segment of the spine 
was shown, but unfavorable ankylosis of the entire spine was 
not demonstrated.  Accordingly, the Board finds that a rating 
in excess of 60 percent is not appropriate under the General 
Ratings Formula.

The Board has considered assigning a separate disability 
rating for the veteran's low back disorder under the criteria 
of 38 C.F.R. § 4.124a, DC 8520, which pertains to paralysis 
of the sciatic nerve.  The Board has also considered whether 
an alternative disability rating is available under the 
criteria of DC 8520, because that code allows for a higher 
disability rating of 80 percent.  Under that code, an 80 
percent evaluation is warranted for complete paralysis, which 
is present when the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or lost.  In this case, no 
clinical evidence has shown that the neurological symptoms 
related to the low back disability are so severe as to 
prevent any active movement of the muscles below either knee.  
Moreover, because the old version of DC 5293 already 
contemplates neurological involvement in the lower extremity, 
such a separate rating would effectively evaluate the veteran 
twice for the same manifestations of disability, which is 
prohibited under the rating schedule.  See 38 C.F.R. § 4.14 
(2007).

The Board further finds that a separate disability rating is 
not warranted on any other basis because the objective 
medical evidence does not demonstrate that the veteran 
suffers from a separate neurological disability that is 
related to his service-connection back disability.  The 
medical evidence of record does not identify any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  Therefore, the Board 
concludes that the veteran does not suffer from additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders.  See Bierman v. Brown, 6 Vet. 
App. 125, 126 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 
supra.  As a result of the present decision, the veteran is 
now evaluated as 60 percent disabled under the old criteria, 
which is the maximum disability rating available under DC 
5293.  For this reason, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 no longer apply.  See Johnston v. Brown, 10 Vet. 
App.80, 85 (1997) (holding that, if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).

In summary, the Board concludes that the competent and 
probative evidence of record supports the assignment of a 60 
percent evaluation for the veteran's low back disorder under 
the old criteria of DC 5293, and to that extent the appeal is 
granted.  However, a close review of the record does not 
reveal any distinct period of the appeal period during which 
a schedular rating in excess of 60 percent for DDD of the 
lumbar spine is warranted.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).   





ORDER

Entitlement to an increased evaluation, 60 percent, for DDD 
of the lumbar spine is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


